UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7042



DOUGLAS ALAN JARVIS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; HARRELL
WATTS, Administrator, National Inmate Appeals;
KIMBERLY M. WHITE, Regional Director Mid-
Atlantic Region; FEDERAL BUREAU OF PRISON;
FEDERAL CORRECTIONAL INSTITUTION - PETERSBURG;
VANESSA P. ADAMS, Warden; JOSEPH M. BROOKS,
Warden; KAREN F. HOGSTEN, Assistant Warden;
WALTER VEREEN, Captain; STEVEN DESROCHERS,
Lieutenant;   WADE   MORE,   Case   Management
Coordinator; PATRICK SIMON, Inmate System
Management;   DEBORAH   GONZALEZ-KOZEN,   Unit
Manager; RODNEY WYRICK, Unit Manager; SAM
BANKS, Case Manager; ANTHONY HARDING, Case
Manager; MILTON M. SPEIGHTS, Counselor; JOHN
DOES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00168-RAJ)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Douglas Alan Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Douglas Alan Jarvis appeals the district court’s orders

dismissing his civil complaint for failure to state a claim,

denying his motion for reconsideration of the dismissal of his

complaint, and denying his motion for leave to file a second

amended complaint.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     Jarvis v. U.S. Dep’t of Justice, No. 2:07-cv-

00168-RAJ (E.D. Va. May 25, 2007; June 21, 2007 & July 3, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -